Citation Nr: 9911395	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the initial assignment of 10 percent disability 
rating for mechanical low back and disc pain was proper. 

2. Whether the initial assignment of a 0 percent disability 
rating left knee chondromalacia.


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1995.

This appeal arises from a decision by the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).     

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected low back disability is manifested 
by slight limitation of flexion and minimal degenerative 
changes at L4-L5 and L5-S1. 

3.  The X-rays of the veteran's left knee were normal and he 
has full range of motion without pain in his left knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for mechanical low back and disc pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1998).   

2.  The criteria for a compensable evaluation for left knee 
chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.71a, Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is "well-grounded." 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).

Factual Background

The veteran served from February 1975 to August 1995.  His 
service medical records reflect complaints of low back pain 
in March 1978.  The assessment was chronic low back pain. He 
was seen in November 1978 in physiotherapy complaining of 
persistent low back pain.  In May 1979, he was felt to have 
L5/S1 nerve root irritation. 

In an April 1981 report of medical history the veteran noted 
recurrent back pain.  He complained of radiating low back 
pain in April 1983.  He complained of left knee pain twice in 
November 1983.  A July 1984 knee X-ray was negative for 
evidence of fractures or calcifications.  The spine X-ray was 
normal except for an anterior compression of T12.  In July 
1984, runner's knee was diagnosed.  In April 1985, he 
complained for low back pain with radiation to the left thigh 
and knee.  The impression was muscle spasm of unknown 
etiology.  In September 1985 chronic mild herniated nucleus 
pulposus was suggested.  He was placed on temporary profile 
in October 1985 due to low back problems.  In a September 
1986 report of medical history he noted recurrent back pain.  
Low back pain was noted after he played racquetball in July 
1987.  In September 1987, he was seen for left knee pain.  
The assessment was infrapatellar ligament tenderness.  X-Ray 
studies of the knee were normal.  In October 1987 the left 
knee condition was felt to be patellar femoral syndrome.  In 
April 1988, he was felt to have recurrent lumbar facet 
syndrome.  An examination of the left knee in August 1988 
concluded with the impression of chondromalacia patellar.  In 
December 1989, the veteran complained of low back pain with 
radiation to the left thigh and knee.  Objectively, gait and 
stance were normal.  There was no effusion of the knee.  
There was tenderness with spasm in the low back on the left.  

During an April 1990 evaluation, the veteran was noted to 
have an antalgic gait.  Deep tendon reflexes were 2+/4 on the 
right, and 1+/0 on the left.  The assessment was to rule out 
sciatica.  X-Ray studies of the lumbar spine and left knee 
were normal.  A May 1990 magnetic resonance imaging 
spectroscopy (MRI) report found degenerative disc disease at 
L1-L2 and L4-L5.  He continued to be followed through October 
1990.  He was treated for low back pain in July and August 
1991.  Iliotibial (ITB) tendinitis of the left knee was 
diagnosed in November 1991. In a March 1992 report of medical 
history he noted recurrent back pain, and left knee pain.  
The veteran was seen for degenerative disc disease of the low 
back in June 1992.  The veteran received an orthopedic 
consultation in August 1992.  He complained of low back pain 
with radiation to the left thigh and knee.  He had 
intermittent locking of the left knee.   Objectively, he had 
a normal gait.  There was no swelling, effusion, crepitus or 
laxity of the left knee.  McMurray's and Drawer sign were 
negative.  Regarding the back, there was normal alignment, 
and no spasm.  Flexion was to 90 degrees, extension was 
greater than 30 degrees, and lateral flexion was greater than 
30 degrees, bilaterally.  Trunk twisting and deep knee 
bending were normal.  Heel-toes walking was normal as was leg 
strength.  Straight leg raising was greater than 70 degrees, 
bilaterally.  The assessment was probable degenerative disc 
disease.  A June 1993 X-ray of the left knee was normal.  In 
September 1993, examination of the back revealed spasm and 
tenderness in the right lumbosacral area.  Neurologically, he 
was grossly intacted.  The assessment was recurrent knee and 
back pain.  

In October 1993, the veteran received a permanent profile 
restricting his activities due to lumbar spine degenerative 
disc disease.  The report of an October 1993 MRI of the 
lumbar spine was negative except for an old compression 
fracture of T12.  An examination report dated that month 
states that the veteran complained of a five or six-year 
history of low back and bilateral knee pain.  He complained 
of grinding and popping in his knees on movement; worse with 
locking his leg and trying to bend it after pushups.  He 
stated that he had had to curtail his activities over the 
years due to discomfort.  He was only running two miles at a 
time when he had to.  He stated that sometimes his pain 
radiated down to his left knee.  On examination he had full 
range of motion with some apparent stiffness on sit-ups.  
Grinding was present in both knees, worse on the left with 
flexion and extension.  The Lachman sign was negative. No 
effusion was present.  His leg strength was 5/5 and the 
seated straight leg test was negative.  The assessment was 
probable degenerative changes causing the pain and some 
retropatellar pain syndrome in the knees.  Examination of the 
back in January 1994 found negative straight leg raising, no 
spasm, 2+ deep tendon reflexes bilaterally, and tandem gait 
intact.

Low back pain and knee pain noted in January 1995. The March 
1995 report of medical history for retirement revealed a 
history of arthritis of the back, of knee trouble related to 
old runners' syndrome and that a permanent profile had been 
issued for his back.  The examination segment of  the report 
noted the history of old runners' syndrome of the knees and a 
diagnosis of degenerative disc disease of the lumbar spine.  

A rating decision dated in September 1995 granted service 
connection for low back and disc pain and a left knee 
disability.  Based on the veteran's service medical records, 
a 10 percent and a noncompensable rating were established 
under diagnostic codes 5295 and 5257, respectively.  The 
veteran appealed that initial decision and, in November 1996 
the RO confirmed and continued the initial ratings.

During an October 1996 VA orthopedic examination, the veteran 
complained of increased bilateral knee pain that was not 
really related to any type of physical activity, including 
weight bearing.  He complained of morning grinding in his 
knees that would subside during the day.  The knee pain was 
occurring about every other month, and sometimes lasted about 
a week.  The pain seemed to alternate between his knees.  He 
gave no history of swelling, locking or instability of his 
knees.  Regarding his back, he had had pain in his low 
lumbosacral area, but that it was now asymptomatic.  His pain 
was now in the upper lumbosacral area, specifically the left 
lumbar paravertebral muscles, on twisting movements.  He had 
no symptoms of sciatica or of any neurological loss in his 
lower extremities.  On examination, his gait and posture were 
normal and he was in no apparent distress.  His knees 
appeared normal in size and shape, with full range of motion 
of both actively and passively, including squatting without 
any pain.  He denied tenderness to patellar compression.  
There was no synovial thickening.  There was some minimal 
subpatellar crepitus in the left knee joint; none in the 
right.  No instability was noted.  Both legs had good 
muscular development and strength.  Regarding the back, the 
spinal curvature was normal.  He denied tenderness to spinal 
punch.  No paravertebral muscle spasm or tenderness were 
noted.  He had full range of motion of the lumbosacral spine 
except for hyperextension, which was limited to 15 degrees 
due to pain in the left upper lumbar area.  He had some pain 
in the left upper lumbar area with lateral flexion/rotation 
to the left as well as with straightening from a forward 
flexed position.  He had no sciatic notch tenderness.  
Straight leg raising was negative bilaterally.  The 
impressions were chronic lumbosacral strain, intermittently 
symptomatic, compatible with myalgia, rule out X-ray changes; 
and intermittently symptomatic knees, compatible with minimal 
chondromalacia, rule out X-ray changes.  Lumbosacral spine X-
ray films noted normal alignment of the lumbar vertebral 
body.  Intervertebral disc space narrowing was seen at L4-L5 
and L5-S1.  Bilateral symmetrical appearing pedicles were 
noted.  The impressions were anterior wedge compression 
fracture of the T12 vertebral body which was old appearance 
and mild degenerative disc changes at L4-L5 and L5-S1.  The 
knee X-ray report revealed that the bony structures were 
intact without evidence of fracture or focal destruction.  
The medial, lateral and patellofemoral joint spaces were well 
maintained and there were no soft tissue abnormalities.  The 
impression was unremarkable bilateral knee examination.  

A rating decision dated in November 1996 confirmed and 
continued both disability ratings based on the October 
examination report.  

During a September 1997 VA orthopedic examination, the 
veteran's chief complaint was of low back pain.  He was 
limiting his lifting to 40 pounds.  He experienced low back 
pain during any work that involved being partially bent over, 
but stated that he could perform such activities for 45 
minutes to an hour.  He did not have low back pain on walking 
and he could drive three to four hours before the pain made 
him stop.  He did not complain of pain on sitting or of any 
weakened movement of his low back.  He had bilateral knee 
pain, worse on the left than the right.  Although his knees 
were symptomatic on prolonged walking, he could walk about 
two miles.  He did not have knee pain on sitting.  He could 
squat and kneel, but would usually have knee pain when he got 
up.  He had no history of loss of strength in his lower 
extremities, no history of swelling, locking or instability 
of his knees.  He was taking Tylenol or Motrin about once or 
twice a week.  

On examination he had normal gait and posture and was in no 
distress.  Regarding his back, he had a normal spinal 
curvature, no tenderness to punch over the vertebra, no 
paravertebral muscle spasm or tenderness.  Pain started at 60 
degrees forward flexion and limited his forward flexion to 
that point.  He complained of low back pain on hyperextension 
to 30 degrees.  He had 40 degrees lateral flexion/rotation 
with pain at the limits of both.  There was no sciatic notch 
tenderness.  His straight leg raising was negative 
bilaterally.  There was no neurological deficit in his lower 
extremities.  No weakened movement was exhibited.  The 
impression was chronic lumbosacral strain-symptomatic-with 
limitation of motion and minimal degenerative changes on X-
ray.

During the knee examination he had full range of motion 
actively and passively.  He complained of knee pain only in 
the left knee during squatting.  Some minimal patellar 
compression tenderness was noted on the left.  Neither knee 
had synovial thickening or instability.  Some minimal 
subpatellar crepitus was present in the left knee joint; none 
was palpable in the right.  The muscular development and 
strength in both lower extremities was excellent.  The 
impression was symptomatic left knee-compatible with mild 
chondromalacia.  

The examiner added that there was no evidence of weakened 
movement  in the knees or the low back against resistance and 
that the veteran did not describe excess fatigue on use of 
his low back or knees; but rather complained of limited use 
secondary to pain as described in his history.  It was the 
examiner's opinion that the veteran's functional loss 
secondary to low back and knee pain was mild.  

Analysis

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, No. 96-947, slip op. at 7 (U.S. Ct. Vet. 
App. January 20, 1999).  When assigning an initial rating, 
the rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the present level of disability is of primary 
importance, is not applicable. Id. at 8.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings. Id. at 9.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Low Back

Limitation of motion of the lumbar spine, slight, warrants a 
10 percent evaluation.  Moderate limitation of motion is 
assigned a 20 percent rating.  Severe limitation of motion of 
the lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
4.71, Diagnostic Code 5292 (1998).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  Severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief, 
warrants a 40 percent evaluation.  For moderate 
intervertebral disc syndrome, with recurring attacks, a 20 
percent rating is warranted.  Mild manifestations warrant a 
10 percent rating.  Postoperative, cured intervertebral disc 
syndrome warrants a noncompensable evaluation.  38 C.F.R. § 
4.71, Diagnostic Code 5293 (1998).

Lumbosacral strain, severe, manifested by listing of the 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, warrants a 40 
percent evaluation.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, warrants a 20 percent 
evaluation.  With characteristic pain on motion a 10 percent 
rating is warranted.  For lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is for 
assignment.  Diagnostic Code 5295 (1998).

There is no doubt that during service, the veteran suffered 
from persistent low back pathology, for which he received 
treatment.  He was discharged from service in August 1995.  
The medical record closest in time to his departure from 
service that addressed his back problems was his separation 
physical examination.  Prior to that report (which does not 
describe in any satisfactory his back condition), are service 
medical records from 1994 and late 1993.  These tend to show 
a full range of motion of the lumbar spine (October 1993), 
negative straight leg raising, no spasm, 2+ deep tendon 
reflexes bilaterally, and tandem gait intact (January 1994).  
Based on these findings, the RO, in September 1995 awarded a 
10 percent rating under Diagnostic Code 5295.  In the Board's 
opinion, this is consistent with the mild low back impairment 
demonstrated at that time.  Absent evidence of moderate 
limitation of motion, or moderate, recurring attacks of 
intervertebral disc syndrome, or muscle spasm on forward 
bending or loss of lateral spine motion, there was no basis 
for a higher evaluation than the 10 percent awarded in 
September 1995.  

VA medical examinations of the low back conducted in 1996 and 
1997 were negative for evidence of persistent symptoms 
compatible with sciatic neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of a diseased disc.  The 
record indicates that the veteran has very mild symptoms of a 
lumbosacral strain without the spasms necessary for a higher 
evaluation under Diagnostic Code 5295, the sciatic neuropathy 
symptoms necessary for a higher evaluation under Diagnostic 
Code 5293 or the moderate limitation of motion necessary for 
a higher evaluation under Diagnostic Code 5292.  

In this case, while the veteran complained of pain associated 
with the back disability at issue, "a finding of functional 
loss due to pain must be 'supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40."  Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  
Although the veteran subjectively complained of discomfort at 
sixty degrees of flexion and at the extremes of extension, 
rotation and lateral flexion, the pathology and objective 
observations of the claimant's behavior do not satisfy the 
requirements for a higher evaluation.  The examiner 
characterized the functional loss due to the combination of 
back and knee pain as mild.  Thus, the Board finds that 38 
C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for a 
higher rating, and the rating decisions of November 1996 and 
November 1997 properly assigned a 10 percent rating.

The Board finds that the veteran is not entitled to a higher 
evaluation for his back disability under Diagnostic Code 
5295, or any of the other possibly applicable diagnostic 
codes.  

Left Knee

The veteran is rated under Diagnostic Code 5257, recurrent 
subluxation or lateral instability of the knee.  Severe 
recurrent subluxation or lateral instability of the knee 
warrants a 30 percent evaluation, moderate 20 percent, and 
slight warrants a 10 percent evaluation under Diagnostic Code 
5257.  It has been held that "a rating under DC 5257 is not 
predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply.  Johnson v. Brown, 
9 Vet.App. 7, 11 (1996).

Extremely unfavorable ankylosis of the knee, in flexion at an 
angle of 45° or more 60 percent.  In flexion between 20° and 
45° 50 percent.  In flexion between 10° and 20°, 40 percent.  
Favorable ankylosis, angle in full extension, or in slight 
flexion between 0 and 10°, 30 percent.  38 C.F.R. § 5256 
(1997).  Recurrent subluxation or lateral instability of the 
knee warrants a 30 percent evaluation if severe, 20 percent 
if moderate and 10 percent if slight.  A dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint warrants a 20 percent evaluation.  
38 C.F.R. § 5258.  Removal of the semilunar cartilage 
warrants a 10 evaluation if symptomatic.  38 C.F.R. §  5259.  

Flexion of the leg limited to 15° warrants a 30 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent evaluation.  Flexion limited to 45 degrees warrants a 
10 percent evaluation.  If flexion is limited to 60 degrees a 
noncompensable evaluation is for assignment.  38 C.F.R. 
§ 5260.  Limitation of extension of the leg to 45 degrees 
warrants a 50 percent evaluation; to 30 degrees warrants a 40 
percent evaluation; to 20 degrees warrants a 30 percent 
evaluation; to 15 degrees warrants a 20 percent evaluation; 
to 10 degrees warrants a 10 percent evaluation and a 
noncompensable evaluation is for assignment if extension is 
limited to 5 degrees.  38 C.F.R. § 5261.  Impairment of the 
tibia and fibula with nonunion, loose motion, requiring a 
brace warrants a 40 percent evaluation.  Malunion with marked 
knee or ankle disability warrants a 30 percent evaluation.  A 
20 percent evaluation is warranted if there is moderate knee 
or ankle disability and a 10 percent evaluation is for 
assignment for slight knee or ankle disability.  38 C.F.R. 
§ 5262 (1997).

It is well documented that, during service, the veteran 
suffered from left knee pathology, for which he received 
treatment.  He was discharged from service in August 1995.  
The medical record closest in time to his departure from 
service that addressed his left knee problem was his 
separation physical examination, and no objective findings 
were noted in that report.  Prior to that report are service 
medical records from 1994 and late 1993.  X-ray studies in 
October 1993 of the knee were normal.  Objectively, there was 
no limitation of motion, with some stiffness.  Based on these 
findings, the RO, in September 1995 awarded a noncompensable 
(0 percent) rating under Diagnostic Code 5257 for left knee 
disability.  In the Board's opinion, absent evidence of even 
mild knee impairment, this is consistent with the lack of 
symptomatology demonstrated at that time.  Absent evidence of 
mild subluxation or lateral instability or degenerative 
changes based on limitation of motion, there was no basis for 
a compensable rating September 1995.  

In the instant case, the veteran has full range of motion of 
his knee without evidence of instability.  He related that he 
could walk two miles, but his knee becomes symptomatic with 
prolonged walking.  The most recent X-ray of the knee was 
unremarkable.  There is no evidence of slight subluxation or 
instability necessary for a compensable rating under 
Diagnostic Code 5257.  Since he had full range of motion, a 
compensable evaluation is not warranted under Diagnostic Code 
5260 or 5261, which require limitation of flexion or 
extension, respectively.  The record is negative for any 
evidence of ankylosis of his knee, so Diagnostic Code 5256 is 
not appropriate and there is no medical evidence cartilage 
involvement under Diagnostic Code 5258 or 5259.  Therefore, 
the RO was correct in November 1996 and November 1997 in 
continuing a noncompensable evaluation.  

he Board finds that there is no evidence on which to base on 
extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  Such 
a rating may be warranted if "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  In this case, the evidence does not show that 
the veteran is unemployed or has ever been hospitalized in 
connection with this disabilities.


ORDER

1.  The initial assignment of 10 percent disability rating 
for mechanical low back and disc pain was proper; a higher 
rating is denied. 

2.  The initial assignment of a 0 percent disability rating 
left knee chondromalacia was proper; a compensable rating is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



